Citation Nr: 1501903	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  09-20 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right hand disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a right hip disability.

4.  Entitlement to service connection for a right ankle disability.

5.  Entitlement to service connection for a bilateral knee disability.

6.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active service from October 1975 to November 1997.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, inter alia, denied service connection for hypertension and for disabilities of the right hand, right shoulder, right hip, right ankle, and bilateral knees.  

The Veteran presented testimony before the undersigned Veterans Law Judge at the RO in March 2010.  A transcript of that hearing is associated with the claims folder. 

The Board denied the issues on appeal in a November 2011 decision.  

The appellant appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In a June 2013 memorandum decision, the Court set aside the Board decision and remanded the matter.  The Board remanded the issues for additional development in April 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's April 2014 remand, the Veteran was given a VA examination in May 2014 to determine the etiology and date of the claimed disabilities.  

In the corresponding report (dated in June 2014), the VA examiner stated that the Veteran's VBMS file contained no service treatment records, without which he could not make a determination of service connection.  

Service treatment records were associated with the Veteran's VBMS eFolder in October 2014.

In light of the foregoing, the Board finds that the report of the May 2014 VA examination report is inadequate and additional development is required.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claim to the examiner who conducted the May 2014 VA examination (or a suitable substitute if this individual is unavailable) for an addendum.

The examiner is requested to review the VBMS eFolder, including the report of the May 2014 VA examination and the service treatment records associated with the VBS eFolder in October 2014.  

Based on the review of the record, the examiner should provide an opinion as to: (a) whether it is at least as likely as not (50 percent probability or higher) that the current hypertension had its onset in service or within the first post-service year, or is causally related to service; and (b) whether it is at least as likely as not (50 percent probability or higher) that any current right hand disability, right shoulder disability, right hip disability, right ankle disability, or bilateral knee disabilities had its onset in service or within the first post-service year, or is causally related to service. 

The examiner is requested to provide a rationale for any opinion expressed.  

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinion.

2.  Thereafter, readjudicate the claims for service connection.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




